ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 9/7/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1, 4-12, and 15-24.
Specifically, the Applicant has changed the scope by narrowing the language by adding “the reconstructing the initial reconstruction image”.
Furthermore, the Examiner would like to notified the Applicant on 9/14/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Cong et al (U.S. Patent Publication No. 2019/0102918, hereafter referred to as Cong).

However, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty what is the dual vector in the specification.

/ONEAL R MISTRY/
Examiner, Art Unit 2665